 Case: 4:18-cv-01294-RLW Doc. #: 54 Filed: 08/14/19 Page: 1 of 1 PageID #: 307




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DAVID WHITT,                              )
                                          )
                Plaintiff,                )
                                          )
       v.                                 )             No. 4:18CV1294 RLW
                                          )
CITY OF ST. LOUIS, et al.,                )
                                          )
                Defendants.               )

                              ORDER OF PARTIAL DISMISSAL

        Pursuant to the Memorandum and Order entered this day,

       IT IS HEREBY ORDERED that Count VIII only of Plaintiff David Whitt's First

Amended Complaint against Defendants Ryan J. Linhorst and Bobby D. Baine is DISMISSED

without prejudice. All other claims remain pending.

Dated this /   ~y of August, 2019.
                                                  71JnMo~~
                                                 RONNIE L. WHITE
                                                 UNITED ST ATES DISTRICT JUDGE
